Citation Nr: 1708085	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  06-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for ankylosing spondylitis of the entire spine from December 1, 2005 to February 28, 2011.

2.  Entitlement to an initial disability rating greater than 10 percent for Crohn's disease from June 18, 2003 to August 4, 2008.  

3.  Entitlement to an initial disability rating greater than 60 percent for Crohn's disease on and after August 4, 2008.  

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss from November 12, 2003 to October 5, 2010.

5.  Entitlement to an initial disability rating greater than 10 percent for bilateral hearing loss from October 5, 2010 to April 6, 2016.

6.  Entitlement to an initial disability rating greater than 20 percent for bilateral hearing loss on and after April 6, 2016.

7.  Entitlement to an initial disability rating greater than 30 percent for degenerative changes of the right shoulder.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from June 18, 2003 to August 22, 2007.  

9.  Entitlement to service connection for cauda equina syndrome as secondary to service-connected ankylosing spondylitis of the entire spine.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from January 1958 to December 1961. 

The increased rating issues for bilateral hearing loss come to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The increased rating issues for ankylosing spondylitis and Crohn's disease come to the Board on appeal from a March 2005 rating decision issued by the RO in St. Louis, Missouri.

The TDIU issue comes to the Board on appeal from a January 2009 rating decision issued by the RO in St. Louis, Missouri.

Finally, the secondary service connection issue for cauda equina syndrome and the increased rating issue for a right shoulder disability come to the Board on appeal from a February 2012 rating decision issued by the RO in St. Louis, Missouri.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records dated through April 2016.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In August 2010, October 2012, and July 2013, the Board remanded various issues on appeal for further development.  The case has since been returned to the Board for appellate review.  

In October 2012 and July 2013 Board decisions, the Board denied the Veteran's increased rating claims for Crohn's disease, ankylosing spondylitis, and bilateral hearing loss.  

The Veteran appealed the October 2012 and July 2013 Board decisions to the United States Court of Appeals for Veterans Claims (Court).  

In February 2014 and April 2014 Orders, the Court vacated and remanded the Board's decisions for the increased rating issues, for proceedings consistent with Joint Motions for Partial Remands (Joint Motions).  

In light of the above Joint Motions, upon return from the Court, the Board once again remanded the appeal in April 2015 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

The Veteran submitted additional private medical evidence dated May 2016, after certification of the appeal.  Notably, the RO did have the opportunity to review these additional records.  Moreover, these additional records are not accompanied by a waiver of RO consideration.  However, since these records are not "pertinent" to any of the issues on appeal, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2016).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of secondary service connection for cauda equina syndrome being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  From June 18, 2003 to February 28, 2011, the Veteran's service-connected ankylosing spondylitis of the entire spine is functionally similar to unfavorable ankylosis of the entire spine (both the thoracolumbar and cervical segments).   

2.  From June 18, 2003, the veteran's service-connected Crohn's disease has been productive of "severe" symptoms with numerous attacks a year of diarrhea and abdominal distress, the health only fair during remissions.  However, his Crohn's disease is not productive of "pronounced" impairment, resulting in marked malnutrition, anemia, and general debility, nor with serious complications such as liver abscess.  

3.  From November 12, 2003 to October 5, 2010, at worst, even with consideration of the exceptional pattern of hearing loss in the left ear, the Veteran has Level I hearing loss in the right ear and Level VII hearing loss in the left ear.

4.  From October 5, 2010 to April 6, 2016, at worst, even with consideration of the exceptional pattern of hearing loss in the left ear, the Veteran has Level II hearing loss in the right ear and Level VI hearing loss in the left ear.

5.  On and after April 6, 2016, at worst, even with consideration of the exceptional pattern of hearing loss in the left ear, the Veteran has Level IV hearing loss in the right ear and Level VII hearing loss in the left ear.

6.  The Veteran's service-connected dominant right shoulder degenerative changes is productive of pain, fatigue, crepitus, stiffness, and weakness, but is not productive of limitation of motion to 25 degrees from the side, ankylosis, or impairment of the humerus.  

7.  Based on the Board's grant in the present decision of higher initial ratings for ankylosing spondylitis of the entire spine and Crohn's disease, the Veteran has the following service-connected disability ratings prior to August 22, 2007:  ankylosing spondylitis of the entire spine, rated as 100 percent disabling; Crohn's disease, rated as 60 percent disabling; bilateral hearing loss, rated as 0 percent disabling; varicosities of the right leg, rated as 0 percent disabling; left and right knee arthritis, both rated as 0 percent disabling; and a right sacral region scar, rated as 0 percent disabling.  The combined service-connected disability rating is 100 percent,.  Therefore, from June 18, 2003 to August 22, 2007, the schedular percentage criteria for TDIU are met (under the combined rating table).    

8.  From June 18, 2003 to August 22, 2007, the combination of the Veteran's service-connected ankylosing spondylitis of the entire spine, Crohn's disease, bilateral hearing loss, and bilateral knee arthritis disabilities prevents him from securing or following a substantially gainful occupation consistent with his work and educational background.  


CONCLUSIONS OF LAW

1.  From June 18, 2003 to February 28, 2011, the criteria for an initial 100 percent evaluation for ankylosing spondylitis of the entire spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2016).

2.  From June 18, 2003 to the present, the criteria are met for a higher initial 60 percent rating, but no greater, for the Veteran's service-connected Crohn's disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7399-7323 (2016).

3.  From November 12, 2003 to October 5, 2010, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86(a), Diagnostic Code 6100 (2016).

4.  From October 5, 2010 to April 6, 2016, the criteria for an initial disability rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86(a), Diagnostic Code 6100 (2016).

5.  On or after April 6, 2016, the criteria for an initial disability rating greater than 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86(a), Diagnostic Code 6100 (2016).

6.  The criteria for an initial disability rating greater than 30 percent for right shoulder degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5003-5201 (2016).  

7.  From June 18, 2003 to August 22, 2007, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant increased rating for ankylosing spondylitis and TDIU claims on appeal.  However, the Veteran was provided adequate VCAA notice for these particular issues in letters dated in November 2003, August 2005, January 2006, March 2006, February 2008, July 2008, and September 2008.

In any event, regardless of whether the notice and assistance requirements have been met, such defect is not prejudicial to the Veteran, given the completely favorable disposition for the issues on appeal of an increased rating for ankylosing spondylitis and entitlement to a TDIU.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 192-94 (1993); VAOPGCPREC 16-92.

As to the issues being denied in the present decision - increased ratings for Crohn's disease, bilateral hearing loss, and a right shoulder disability, review of the claims folder reveals compliance with VA's duty to notify in letters dated in September 2003, November 2003, January 2005, March 2006, March 2008, September 2008, and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Moreover, the increased rating issues on appeal for Crohn's disease, bilateral hearing loss, and a right shoulder disability, stem from disagreement with the initial evaluations assigned following the grant of service connection in July 2004, March 2005, and February 2012 rating decisions.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

In any event, the September 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The September 2008 VCAA letter, in particular, was fully sufficient, and also included a copy of the relevant rating criteria for Crohn's disease and bilateral hearing loss.  

Thus, the Veteran has received all required notice in this case for the increased rating issues on appeal for Crohn's disease, bilateral hearing loss, and a right shoulder disability, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA outpatient and inpatient treatment records dated from 2003 to 2016, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his attorney, medical treatise evidence, and private medical evidence including a February 2015 private medical opinion from Dr. P.C., MD.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating claims being decided herein.  

The last VA examinations rating the severity of the Veteran's service-connected Crohn's disease, bilateral hearing loss, and a right shoulder disability were in June 2015, December 2015, March 2016, and April 2016.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, all of these VA examinations are dated in either 2015 or 2016 and are fairly recent.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  No probative evidence of record reveals additional worsening above the ratings assigned here for these disabilities.  In addition, the Board finds the VA examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's symptoms as they relate to the relevant diagnostic codes.  Therefore, new VA examinations to rate the severity of his service-connected Crohn's disease, bilateral hearing loss, and a right shoulder disability are not warranted, as there is adequate medical and lay evidence of record to make a determination for these particular increased rating issues in this case.

The Board emphasizes the April 2016 VA audiology examination is adequate, because the VA examiner provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the April 2016 VA audiology examiner addressed the functional impact of the Veteran's hearing loss; moreover, the Veteran has not asserted or demonstrated prejudice caused by any deficiency in the VA examination as to discussing functional loss.  See Martinak, 21 Vet. App. 447. 

With regard to the previous August 2010, October 2012, July 2013, and April 2015 Board remands, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the AOJ secured additional VA treatment records and private treatment records; afforded the Veteran more recent VA examinations to rate the current extent and severity of his service-connected Crohn's disease, bilateral hearing loss, and a right shoulder disability; secured VA addendum opinions to address particular issues raised by the Court's February 2014 and April 2014 Joint Motions; and issued a Statement of the Case for one particular issue based on Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As such, the AOJ has substantially complied with the Board's instructions.  

Moreover, for the service-connected Crohn's disease, bilateral hearing loss, and a right shoulder disability issues on appeal, neither the Veteran nor his attorney has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the Crohn's disease, bilateral hearing loss, and a right shoulder disability issues on appeal.  

With regard to the secondary service connections issue on appeal for cauda equina syndrome, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for this issue is not required at this time.  

II.  Increased Rating (Schedular)

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

As discussed in detail below, both the RO and Board have already staged the ratings for the Veteran's service-connected ankylosing spondylitis, Crohn's disease, bilateral hearing loss, and a right shoulder disability.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

      A.  Ankylosing Spondylitis at 20 Percent

The Veteran's service-connected ankylosing spondylitis disability is rated under Diagnostic Code 5240 (ankylosing spondylitis).  See 38 C.F.R. § 4.71a (2016).  

From June 18, 2003 to October 21, 2005, the Veteran's ankylosing spondylitis disability is rated as 10 percent disabling.

From October 21, 2005 to December 1, 2005, the Veteran's ankylosing spondylitis disability is rated as 100 percent disabling under 38 C.F.R. § 4.30, based on surgical treatment necessitating convalescence.  This issue is not currently on appeal.

From December 1, 2005 to February 28, 2011, the Veteran's ankylosing spondylitis disability is rated as 20 percent disabling.  This time period is presently on appeal. 

From February 28, 2011 to the present, the Veteran's ankylosing spondylitis disability is rated at the maximum 100 percent disability rating.  This time period is not on appeal.  

The Veteran seeks a total 100 percent rating for his ankylosing spondylitis for the time period from June 18, 2003 to February 28, 2011.  See July 2016 attorney letter.  

The September 2003 amendments indicate that ankylosing spondylitis is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2016).  Under the General Rating Formula for Diseases and Injuries of the Spine, a maximum 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5240 (in effect after September 26, 2003).  

Upon review of the evidence, from June 18, 2003 to February 28, 2011, the Board concludes that a maximum 100 percent initial rating is warranted for the Veteran's ankylosing spondylitis of the entire spine under Diagnostic Code 5240.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected ankylosing spondylitis of the entire spine is functionally similar to unfavorable ankylosis of the entire spine (both the thoracolumbar and cervical segments), meeting the criteria for a 100 percent rating.  See 38 C.F.R. § 4.71a.  The Board emphasizes that Note (6) to the General Rating Formula for Diseases and Injuries of the Spine specifically instructs the rating authority to "[s]eparately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability."  In making this determination, the Board has reviewed both the medical and lay evidence of record.  

Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosing spondylitis is a form of degenerative joint disease that affects the spine; it is a systemic illness of unknown etiology affecting young persons and produces pain and stiffness as a result of inflammation of the sacroiliac, intervertebral, and costovertebral joint.  See Dorland's Illustrated Medical Dictionary, 992, 1754 (32nd ed. 2012).

The following evidence is supportive of the maximum 100 percent initial rating for ankylosing spondylitis of the entire spine from June 18, 2003 to February 28, 2011: 

VA X-rays dated in June 2003 on Virtual VA revealed ankylosing spondylitis of the cervical spine.

VA treatment records dated throughout 2003 remarked that the Veteran had ankylosing spondylitis of both the thoracolumbar and cervical spinal segments. 

A February 2005 VA spine examination rendered an impression of ankylosing spondylitis on February 2005 X-rays of the lumbar spine.  It was primarily present in the lumbar spine, but also in the cervical spine as well.  The Veteran stated that a degree of pain is always present, despite any medication he takes.  When flare-ups occur approximately every 10 days, he describes the severity of this pain is an 8 out of 10.  He states that the duration of the flare-ups is one to two hours particularly if he takes his medications.  Concerning the additional limitation or functional impairment during flare-ups, he states that when he has a bad flare-up, he has to just sit in a chair and remain motionless.

A private March 2006 Kansas University Physicians record noted that the Veteran has "severe" involvement of the spine and is three months status post posterior spinal fusion for ankylosing spondylitis and fracture.

VA X-rays of the cervical spine dated in June 2006 rendered an impression of diffuse ankylosing spondylitis throughout the entire cervical spine without conclusive evidence of interval change demonstrated.  

VA X-rays of the thoracic spine dated in June 2006 rendered an impression of interval change and internal fixation device with rods and screws along the mid-low thoracic spine from T6 to T11 on each side transfixing the fracture of the T9 and the disc space of the T8-T9 noted.  There is apparently increase of the bony densities at the area of the prior noted fracture consistent with healing process and some new bone formation.  Again seen is ankylosing spondylitis of the thoracic spine. 

VA X-rays of the lumbosacral spine dated in June 2006 rendered an impression of diffuse ankylosing spondylitis without gross fracture or other acute bony process of the lumbar spine.  No evidence of significant change in interval since the last prior study. 

A July 2006 VA spine examination documented that the Veteran lies flat on his stomach on the floor to relieve his low back pain.  He walks with a cane.  The Veteran states that he can walk about 300 feet before the back pain is severe.  The veteran states that one reason for his exhaustion is that he is unable to sleep because of the back pain.  The diagnosis for the Veteran was ankylosing spondylitis involving the cervical, thoracic, and lumbar spines.  It was the VA examiner's opinion that the recent T-9 vertebral fracture is proximally due to or the direct result of this veteran's ankylosing spondylitis.  The rational is that the spine was in a compromised state because of ankylosing spondylitis, and that the fall that the Veteran sustained caused the fracture, whereas the non-compromised spine may well not have suffered a fracture. 

In an October 2006 statement, the Veteran reported a "constant" level 5 pain, with intermittent "immobilizing" level 9 depending on activity.  

A November 2006 private report from Dr. S.A.R., MD., at Arthritis Specialists of Greater Kansas City, noted the Veteran cannot lie flat due to ankylosing spondylosis, as his head would be off the floor.  There is a marked decreased range of motion of the cervical spine in all directions.  He has fusing of his spine all the way to his upper neck, which markedly limits his ability to function and limits his ability to rest - he cannot get comfortable.  Nothing can be done for the Veteran because his spine is fused.  Medication will not help the Veteran.  

VA X-rays of the cervical spine dated in August 2007 rendered an impression of ankylosing spondylitis, with no interval change.

VA spine examinations dated in May 2008 recorded that the pain and deformity has gradually increased through the years for the spine.  The Veteran had a fall in October of 2005, causing a fracture of some of his thoracic vertebrae resulting in surgery at which time; there was a fusion of T6-11.  The Veteran now complains of pain and weakness in his neck, upper and lower back and between his shoulder blades.  The pain is described as sharp, knife-like, which comes and goes, with intensity day-to-day of 5/10.  The Veteran treats this problem with various medications such as hydrocodone/acetaminophen, tramadol, and Darvocet.  Importantly, flare-ups frequently occur, caused primarily by walking, with pain reaching 10/10, and occur 3-6 times a day lasting 2 minutes.  With these pains, the Veteran stops walking and uses some stretching exercises to get relief.  With flare ups, there is additional limitation of motion and functional impairment.  The Veteran has complained of some dizziness, some numbness and weakness.  The Veteran needs a cane to walk.  He can only walk less than half a block, before having to stop and rest.  He is unsteady and has fallen on several occasions.  On examination, he has a rather "severely" thoracic kyphotic posture and has an obvious antalgic gait from neck and back pain.  The kyphosis of the upper thoracic spine is moderately severe.  The Veteran's gait has an aura of "severe" stiffness, and from the back, the Veteran holds his head to the right.  His cervical spine flexion is only 8 degrees.  His other ranges of motion are quite limited as well.  The Veteran complains of "stiffness" during range of motion.  The strength in flexing and extending the neck is decreased by 40 percent and with repetitive motion is fairly rapidly further decreased.

A May 2008 VA examination of the thoracic spine reveals a slight scoliosis to the Veteran's right in the lower thoracic spine and rather obvious stiffness with any movement.  The strength was decreased by 25 percent in the thoracolumbar spine in flexion and extension, and was further decreased with repetitive motion.  The diagnosis was ankylosing spondylitis of the cervical, thoracic, and lumbar spines.  It was the VA examiner's opinion that the Veteran's ankylosing spondylitis is increasing his disability because of increasing stiffness and lack of mobility.  The stiffness in the cervical spine is "profound" and with the noted decrease in range of motion.  Recent cervical, thoracic, and lumbar spine x-rays show ankylosing spondylitis. 

VA X-rays of lumbosacral, cervical, and lumbar spines dated in May 2008 reveal an impression of "advanced" ankylosing spondylitis.  

An October 2008 VA spine examination documented weakness in the Veteran's neck, thoracic, and lumbar spine areas.  Flare-ups do occur, caused primarily by walking and simply being up and about, the pain reaching 10/10.  These flare-ups tend to occur 3 to 6 times per day, and last up to 2 minutes.  When these flare-ups occur, the Veteran has to stop walking.  He takes tramadol, hydrocodone, acetaminophen, and Darvocet.  With flare-ups, there is additional limitation in motion and functional impairment of his spine.  He walks half a block before stopping.  His problem is causing him to be unsteady and to fall on several occasions.  Examination of his spine reveals him to sit with a very, slightly upper thoracic kyphotic posture.  He sits in a rigid manner.  There is obvious limitation of motion of his cervical spine, and his head is held in a very slightly, flexed position.   Examination of the cervical spine shows flexion to be only 12 degrees and extension to be 28 degrees.  The strength in flexing and extending of the cervical spine is decreased by at least 40 percent, and the strength is further decreased with repetitive motion.  

An October 2008 VA examination of the thoracolumbar spine reveals flexion to be 60 degrees and extension to be 37 degrees.  However, strength of the thoracolumbar spine is estimated to be decreased by 30 percent.  The diagnosis was ankylosing spondylitis of the cervical, thoracic, and lumbar spine segments. 

An October 2010 VA spine examination noted that his most recent cervical spine x-ray did show advanced ankylosing spondylitis.  He states that he has decreasing range of motion.  He does have flare ups too.  He ambulates with a cane.  His gait is antalgic.  He has been retired since 2000 and unable to do but very little activity.  He does no recreation or sports.   He has to walk very slowly.  He has fallen on occasions.  He has associated stiffness, fatigue, spasms, and weakness.  Upon physical examination, there is tenderness on palpation of the paraspinous muscles of the spinal column.  The cervical range of motion is forward flexion of only 10 degrees with stiffness at the end of movement.  He has stiffness upon all ranges of cervical spine motion.  His lumbar spine range of motion also revealed stiffness at end of movement, no loss of motion with repetition.  The assessment was advanced ankylosing spondylitis of the cervical, thoracic, and lumbar spine.  X-rays showed cervical fusion of C2-C7 and ankylosing spondylitis with osteophytes and narrowing; thoracic X-rays showed surgical fusion of T6-T11, with ankylosing spondylitis fusing the entire thoracic spine.  The lumbar X-rays also showed ankylosing spondylitis. 

Most importantly, a February 2015 private medical opinion of Dr. P.C., MD., after reviewing the claims folder, assessed that over the years, the Veteran's symptoms progressed and by January 2003, he was found to have "extensive ankylosing change to the thoracic spine with an exaggerated kyphosis."  Dr. P.C. went on to discuss a variety of VA and private medical evidence dated from 2003 to 2011, ultimately concluding that a 100 percent rating was warranted since 2003.  A review of these records demonstrated a clear picture of significant ankylosing spondylitis which has resulted in unfavorable positioning most definitely since 2003 when there was repeated objective evidence of abnormal kyphosis, scoliosis, flexed positions and abnormal gait.  In the Veteran's case, he has had symptoms of joint stiffening and calcific bridging across the entire cervical and thoracolumbar spine as well as sclerosis of the sacroiliac joints for a quite a long time.  Subsequent radiographic studies have confirmed the Veteran's ankyloses of the entire spine.  After a thorough review of the Veteran's medical and service records, layperson statements, and the pertinent medical literature on the subject, it was the opinion of Dr. P.C. that the Veteran has suffered from ankylosing spondylitis of the cervical, thoracic and lumbar spine with unfavorable positioning since at least 2003.

Accordingly, from June 18, 2003 to February 28, 2011, the Board finds that the above evidence supports a maximum 100 percent disability rating for the Veteran's service-connected ankylosing spondylitis of the entire spine.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's rating any further, as his symptoms have been fairly consistent at the 100 percent level from June 18, 2003 to February 28, 2011.  Fenderson, 12 Vet. App. at 126.   

      B.  Crohn's Disease at 30 Percent

The veteran's service-connected Crohn's disease is rated by analogy under Diagnostic Code 7399-7323 (ulcerative colitis).  38 C.F.R. § 4.114 (2016).  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7399 is used to identify unlisted digestive system disabilities.

The RO has already staged the ratings for the Veteran's Crohn's disease.  From June 18, 2003 to August 4, 2008, the Veteran's Crohn's disease is rated as 10 percent disabling.  However, on and after August 4, 2008, the Veteran's Crohn's disease is rated as 60 percent disabling.  The Veteran seeks a higher rating for his Crohn's disease for both time periods.  

Specific provisions apply to rating disabilities of the digestive system. 
Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id. 

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id. 

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id. 

Under Diagnostic Code 7323 for ulcerative colitis, a 10 percent rating is warranted for moderate symptoms with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe symptoms with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  Finally, a total rating (100 percent) is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess. 38 C.F.R. § 4.114.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The evidence of record is consistent with an increased, initial 60 percent rating, but not higher, for the Veteran's Crohn's disease throughout the entire appeal period, effective back to June 18, 2003 to the present.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, the medical and lay evidence of record establishes that the Veteran's Crohn's disease exhibits "severe" symptoms with numerous attacks a year and malnutrition, the health only fair during remissions, which are indicative of a higher 60 percent rating available under Diagnostic Code 7323.  See 38 C.F.R. § 4.114.   

That is, February 2003 and November 2005 and February 2006 VA primary care notes indicate the Veteran has pernicious anemia and irritable bowel syndrome.

In a June 18, 2003 claim for service connection, the Veteran indicated his Crohn's disease was "severe", involving diarrhea with more or less constant abdominal distress. 

An August 2004 statement from the Veteran's wife reflected that due to the Veteran's frequent diarrhea, he requires the knowledge of the nearest restroom to avoid a humiliating accident.

A February 2005 VA digestive examination recorded that the Veteran has a history of chronic diarrhea.  Presently, he takes sulfasalazine one tablet four times a day, and he has on other occasions in the past but not presently, took Asacol four times a day.  The Veteran states he takes his medication on a daily basis and has persistent flare-ups of diarrhea, adding that on a daily basis he will have some diarrhea.  He weighs 210 pounds.   

In July 2005 Veteran statement, the Veteran reported "constant diarrhea" and bowel movements of five to ten times daily.  This condition has prevailed for a number of years.  He also mentioned accidental leakage from bowels and bladder requiring frequent underwear changes. 

November 2005 Kansas University Hospital records documented "severe" diarrhea, with the Veteran having 10 stools per day.  

A July 2006 VA digestive / intestine examination documented five diarrhea stools per day, with the stools primarily not formed and occasionally watery.  The Veteran has chronic diarrhea, secondary to inflammatory bowel disease.  The Veteran has also had pernicious anemia since about 1993 and uses vitamin B-l2 monthly.  One month earlier he was 201 pounds, but now he is 208 pounds.  

An October 2006 Veteran statement mentioned 10 stools per day, with "persistent" diarrhea.  He also has incontinence.  

A November 2006 private report from Dr. S.A.R., MD. , at Arthritis Specialists of Greater Kansas City, noted the Veteran has "significant" diarrhea from Crohn's disease.  

A December 2015 VA medical opinion remarked noted that the Veteran's course has been complicated by a serious and recurrent C. difficile gastroenteritis (which has led to worsening diarrhea.  The VA examiner discussed in detail the symptoms reported in VA and private medical treatment records dated from 2004 to 2008 - assessing anywhere from 3-6 bowel movements and loose stools per day.  However, the VA examiner failed to address any of the medical evidence listed above recording up to 10 stools per day. 

Moreover, to the extent the Veteran's chronic and daily diarrhea is partially attributable to a recurrent non-service connected gastroenteritis disability, when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will do so in this case, providing further evidence in support of a higher 60 percent rating prior to August 4, 2008. 

Notably, the Board cannot discern any difference in the Veteran's overall Crohn's disease disability picture from the time period from June 18, 2003 to August 4, 2008, to the time period on and after August 4, 2008, for which the RO and Board have already awarded the Veteran a 60 percent rating for his Crohn's disease.  In fact, in the Court's February 2014 Joint Motion, the parties pointed out it is not discernable from the evidence of record how exactly the Board established the date of August 4, 2008, as the date a higher 60 percent rating was warranted based on the severity of the Crohn's disease.  Thus, it logically follows that a higher 60 percent rating should be warranted prior to August 4, 2008 as well.  

In granting a higher 60 percent rating effective June 18, 2003, the Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria listed under Diagnostic Codes 7323 fail to contemplate the effects of medication on the Veteran's Crohn's disease, such that the Board has considered the Veteran's symptoms without medication in granting the higher 60 percent rating. 

However, throughout the entire appeal period, from June 18, 2003 to the present, the Veteran does not meet the criteria for an even higher 100 percent evaluation for his service-connected Crohn's disease under Diagnostic Code 7323.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, the medical and lay evidence of record does not demonstrate "pronounced" symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess, which could support a higher 100 percent rating under Diagnostic Code 7323.  See 38 C.F.R. § 4.114.   

Specifically, the Board once again references the VA and private medical evidence discussed in detail above dated from 2003 to 2008, which is clearly not supportive of a 100 percent rating based on the discussion above.  The Board will now discuss the evidence of record from 2008 onwards.  

The October 2008 VA digestive examination commented that the Veteran's weight has been quite stable between 200 and 208 pounds.  The Veteran does have chronic nausea, has some symptoms of acid reflux, but no vomiting.  He has 5 diarrhea stools a day; the stools are watery and not formed.  He has increased urgency. Physical examination reveals him to be a well-developed, mesomorphic body type, minimally overweight.  His weight was 201 pounds.  Examination of the abdomen revealed considerable abdominal distention with a hyperresonant percussion note, and quiet bowel sounds.  The abdomen is very slightly tender in the left lower quadrant of the epigastrium.  The diagnosis was Crohn's disease, still active, requiring additional medications for controlling the number of stools.  

At an October 2010 VA digestive examination, the Veteran reported losing over 40 pounds in the past year.  He also has problems with continuous bloating and intermittent cramping with intermittent diarrhea that occur 2 times a day.  His last flare-up was one week ago.  The flare-ups usually occur about 1 to 2 times a week with diarrhea and watery loose stools.  He also will have soft formed stools at other times.  He presently is taking Humira injections in which he takes twice daily and also takes sulfasalazine 500 mg 2 tablets q.i.d. and cholestyramine 4 g daily.  He does have lower abdominal pain with cramps intermittently.  This does affect his daily activities.  With symptoms, he is unable to complete or do any chores.  He will have from three up to seven stools a day.  The last hospita1ization due to his Crohn's disease was in 2000.  His last colonoscopy in 2009 was normal-appearing mucosa.  

November 2012 and January 2013 Colorectal Surgery Associates private records mentioned that pathology from this most recent colonoscopy showed mild active chronic colitis without dysplasia in the cecal polyp; and active colitis with tubular adenoma (DALM) of the rectal polyp that was completely removed.  The Veteran was described as "minimally symptomatic" with his Crohn's disease, with the help of medication - Humira.  He has around five or less bowel movements a day.  He suggests that he has some accidents.  He says his stools are getting a bit more formed.  He takes anti-diarrhea medicine only when his bowels give him trouble, not normally.  He also takes Pepto Bismol as needed.   He doesn't get up at night to have bowel movements.  There is no blood in his stool.  He is able to eat without getting any abdominal pain, but has been unable to pinpoint what exactly causes his flare ups.  

A December 2012 VA digestive examination recorded that the Veteran now weighs 191 pounds.  There have been multiple bouts of bowel obstruction and 10 watery stools per day.  His current condition is ileocolonic with stricture.  There is chronic inflammation through the colon ilium.  The current plan is for a total colectomy on January 7, 2012.  He takes continuous medication - Sulfasalazine 500mg 6x's/day; calcium tablets; folic acid; Vitamin B12 injections; and Imodium pm.  He has diarrhea and abdominal distension.  He has more or less constant abdominal distress.  However, it was noted that the Veteran does not have weight loss attributable to an intestinal condition.  The VA examiner concluded the Veteran's Crohn's disease was productive of numerous attacks a year and/or malnutrition with the health only during remissions.  This supports a 60 percent rating under Diagnostic Code 7323.  The VA examiner reasoned the Veteran has weekly episodes of abdominal distension.  He has 10 diarrhea stools that occur 2-3 days a week.  He has malnutrition and anemia that requires supplementary vitamins and Calcium, folic acid, and Vitamin B12 injections.  It was therefore at least as likely as not that his health is poor between attacks. 

A June 2015 VA intestinal surgery examination remarked the Veteran was status post ileocecal resection from August 2013.  However, he has "moderate symptoms attributable to resection of large intestine," with abdominal pain and diarrhea (4-5 bowel movements per day).  The Veteran did not have weight loss or inability to gain weight attributable to intestinal surgery.  He did not have any interference with absorption and nutrition attributable to resection of the small intestine.  But for any potential employment, the Veteran must have frequent access to a restroom. 

A July 2015 VA intestinal examination indicated that VA records show that he has not improved adequately when on Humira, and did not tolerate Remicade or azathioprine.  Biopsies from September 2012 were consistent with Crohn's ileocolitis with mild activity in the cecum, ulceration at the ileocecal valve, and moderate activity with low-grade dysplasia in the rectum.  Currently the Veteran reports daily abdominal pain, with irritation of the colon, and fatigue.  VA records from October 14, 2014 show occasional diarrhea 2-3 episodes per day, but he reports that this number can be as high as 10 bowel movements per day.  The Veteran reports having 4-5 bowel movements per day currently.  He denies recent emergency room visits or hospitalization for abdominal pain.  The Veteran reports maintaining a stable body weight, and VA records show mild anemia with stable hematocrit (attributed to pernicious anemia).  He receives monthly B12 injections.  He is on continuous medication to control.  He has frequent episodes of bowel disturbance - abdominal distress.  He has no weight loss, but does have malnutrition, but not marked.   He has chronic pernicious anemia, but currently mild.  Because of his condition the Veteran must have frequent access to a restroom.  In addition, he notes fatigue and poor exercise tolerance.

In a December 2015 VA medical opinion, a VA examiner opined that after reviewing the gastroenterology status of the Veteran dating back to June 2003, the Veteran has had a mixture of mild, moderate, and severe digestive symptoms.  However, the VA examiner stated his belief that at no time has the Veteran had symptoms resulting in marked malnutrition, anemia, or general debility, the criteria for a 100 percent rating under Diagnostic Code 7323.  He has not had any episodes of malnutrition since 2003.  However, episodes of moderate symptoms would correspond to his health being "only fair".  The Veteran's pernicious anemia is a decrease in red blood cells that occurs when the intestines cannot properly absorb vitamin B12.  If this condition requires lifelong B12 injections, it is best viewed as a medical condition associated with Crohn's disease, such as the Veteran's.  However, the VA examiner emphasized it does not necessarily reflect colitis that is either pronounced or associated with marked malnutrition, anemia, or general debility.  As noted by the VA examiner, the vast majority of his hemoglobin values are unlikely to have been associated with either symptoms or disability.  The VA examiner added there have been no episodes of weight loss resulting in an underweight condition since 2003.  In fact, the VA examiner remarked the Veteran is currently "significantly overweight" (BMI of 29.3, body weight of 187 pounds, and a height of 67 inches).  In rendering this opinion, the VA examiner cited laboratory tests dated from 2003 to 2015.  The VA examiner went into great detail discussing digestive symptoms listed in VA and private treatment records dated from 2003 to 2015.  For example, a July 2009 medical record documented an increased frequency of bowel movements after being off Humira to seven per day with mucus in stool.  However, no unintentional weight loss was noted.  A December 2015 medical record also noted the Veteran's weight was "stable."  

Finally, a February 2016 University of Kansas Hospital remarked the Veteran is not having any problems such as abdominal pain or diarrhea.  It was assessed that his Crohn's disease seems to be under control at this time.  He is currently not having any GI problems. 

All of the above evidence is not suggestive of a higher 100 percent rating throughout the entire appeal period. 

The Board acknowledges that at times during the appeal, there is at least some evidence of record supportive of a higher 100 percent rating under Diagnostic Code 7323.  For example, VA treatment records dated from 2003 to 2016 frequently assess pernicious anemia due to Crohn's disease.  A May 2008 VA spine examination notes the Veteran lost weight from 220 pounds to 194 pounds due to Crohn's disease.  In a January 2010 statement, the Veteran stated his belief he should be rated at 100 percent, because he has no remission from symptoms and his symptoms are productive of marked malnutrition, anemia and general debility.  He added he is experiencing fatigue from his Crohn's disease.  An October 2009 VA digestive examination found the Veteran did have some anemia, for which he takes Iron and B-12 injections for.  A December 2012 VA digestive examiner indicated that the Veteran has anemia and malnutrition that requires supplementary vitamins and Calcium, folic acid, and Vitamin B12 injections.  A February 2015 private medical opinion of Dr. P.C., MD., concluded the Veteran's Crohn's disease was "advanced" with laboratory evidence of pernicious anemia requiring lifelong Vitamin B12 injections, frequent exacerbations, and general debility which has resulted in Mr. the Veteran's unemployment.  A June 2015 VA intestinal surgery examination remarked the Veteran reported fatigue and poor exercise tolerance due to Crohn's disease.  A July 2015 VA intestinal examination indicated VA records show mild anemia with stable hematocrit (attributed to pernicious anemia).  He receives monthly B12 injections.  He is on continuous medication to control.  He has no weight loss, but does have malnutrition.  He has chronic pernicious anemia, but currently mild.  In addition, he reported fatigue and poor exercise tolerance.

In this regard, the Board does not dispute that the Veteran has anemia due to his Crohn's disease, and there is some evidence for malnutrition.  Regardless, the evidence of record frequently indicated the Veteran did not have "pronounced" symptoms resulting in "marked" malnutrition or general debility, or with serious complications, such as liver abscess, which could support a higher 100 percent rating under Diagnostic Code 7323.  See 38 C.F.R. § 4.114.  His weight stayed in the range of 187 pounds to 220 pounds.  This would not constitute "substantial weight loss" under 38 C.F.R. § 4.112.  In fact, the Veteran was noted to be "obese."  This outweighs any evidence supportive of a higher 100 percent rating for Crohn's disease.  

The Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See again Jones, 26 Vet. App. at 61.  The rating criteria listed under Diagnostic Code 7323 fail to contemplate the effects of medication on the Veteran's Crohn's disease.  Nonetheless, the Board emphasizes that this decision is not based on any finding that the Veteran's medication provided relief, but rather it is based on the fact that the necessary symptoms and manifestations are not demonstrated by the evidence of record, regardless of any medication.  The evidence of record simply does not demonstrate the necessary findings for a 100 percent rating, with or without medication.  

As noted above, under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  In this regard, the Board has considered other relevant diagnostic codes of the digestive system, which were also considered by the RO, in determining whether the Veteran is entitled to a rating higher than 60 percent for his Crohn's disease, or any other separate digestive system disability rating.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Therefore, the Board will evaluate the Veteran's Crohn's disease under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board has reviewed Diagnostic Codes 7200 to 7354 for all digestive disorders.  However, Diagnostic Code 7323 is very broad in the potential digestive symptomatology that it addresses - in this regard, the Veteran has already been assigned a 60 percent rating under this Diagnostic Code for his diarrhea, frequent bowel movements, constant abdominal distress, any malnutrition he may have, as well as his anemic symptoms.  The Board sees there are various other Diagnostic Codes such as Diagnostic Code 7319 for irritable colon syndrome and Diagnostic Codes 7328 to 7330 for disorders of the intestines, which address symptomatology similar to the Veteran's.  But to assign separate, additional ratings under these additional diagnostic codes for the Veteran's Crohn's disease would constitute pyramiding, because the evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Moreover, 38 C.F.R. § 4.114 specifically directs that for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, a single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  

Additionally, other diagnostic codes for digestive disabilities that provide for a potential rating greater than 60 percent are not more appropriate because the facts of the case do not support their application.  See generally 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7354.  Therefore, only Diagnostic Code 7323 will be applied here, as it is clearly the most appropriate code for the Veteran's Crohn's disease.  See again Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, throughout the entire appeal period from June 18, 2003 to the present, the Board finds that the evidence supports an initial disability rating of 60 percent, but no higher, for the service-connected Crohn's disease.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's 60 percent rating, as his digestive symptoms have been fairly consistent at the 60 percent level from June 18, 2003 to the present.    Fenderson, 12 Vet. App. at 126.   

      C.  Bilateral Hearing Loss at 0 Percent

The Veteran's bilateral hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

From November 12, 2003 to October 5, 2010, the Veteran's bilateral hearing loss is rated as noncompensable (0 percent disabling).  From October 5, 2010 to April 6, 2016, the Veteran's bilateral hearing loss is rated as 10 percent disabling.  On and after April 6, 2016, the Veteran's bilateral hearing loss is rated as 20 percent disabling.

The Veteran has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to initial ratings higher than 0, 10, and 20 percent throughout the entire appeal period.  He wears hearing aids to assist with his hearing.  He reports hearing difficulty in occupational and daily activities.  He says he has difficulty understanding speech or conversation.  He has described difficulty discerning speech, especially in the presence of noise or at a church.  He also cannot hear his television.  See November 2015 Veteran's statement; VA audiology examinations of record.    

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.      38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

From November 12, 2003 to October 5, 2010, the Board finds that the evidence of record does not warrant an initial disability rating in excess of 0 percent for bilateral hearing loss.  38 C.F.R. § 4.7.  The following evidence of record does not support a higher compensable rating for this time period:

VA audiology consults dated from 2003 to 2008 repeatedly mention that the Veteran wears hearing aids.

In September 2003, the Veteran underwent a VA audiology evaluation.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
20
25
35
45
LEFT
25
45
55
65

The pure tone threshold average was 64 decibels in the right ear and 71 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 92 percent in the left ear.    
These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling) reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In a March 2004 statement, the Veteran stated that his hearing loss in his left ear was particularly bad.

In June 2004, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
25
40
55
LEFT
30
40
50
60

The pure tone threshold average was 36 decibels in the right ear and 45 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 96 percent in the left ear.    
These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling)   reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In January 2006, the Veteran underwent a VA audiology evaluation.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
35
35
-
60
LEFT
70
75
-
80

There was a notation that the Veteran hurt his left ear in a recent October 2005 fall, had sudden hearing loss in the left ear, and not to use this audiology evaluation for rating purposes.  

In any event, after a review of the January 2006 VA audiology evaluation, the Board concludes that the January 2006 puretone audiometry test is not adequate for rating purposes.  In this respect, at the frequency of 3000 Hertz, no puretone threshold was taken at the January 2006 evaluation.  Hearing impairment under 38 C.F.R. § 4.85(d) can only be calculated by way of the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  Absent a puretone threshold number at 3000 Hertz, this average cannot be calculated, and the evaluation is not adequate for rating purposes.

In addition, the Court has held that if an audiogram does not specifically identify whether speech discrimination testing was performed by of the Maryland CNC test, the claim must be remanded to ask an audiologist to clarify what test was used.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  In this respect, in a latter April 2016 VA audiology addendum opinion, a VA audiologist concluded that the January 2006 VA audiology evaluation utilized the W-22 word lists test when calculating the word recognition scores of 100 percent for the right ear and 70 percent for the left ear.  The April 2016 VA audiologist noted that Maryland CNC word lists are typically used for C&P examinations for VA purposes, but not for the January 2006 VA audiology evaluation.  On that issue, 38 C.F.R. § 4.85(a) specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometry test.  The word list requirement in the VA regulation is very specific and differs from other word lists used to test hearing impairment, to include the CID W-22 list used at the January 2006 VA audiology evaluation.  As such, the January 2006 VA audiology evaluation is not suitable for rating purposes.  

In August 2007, the Veteran underwent another VA audiology evaluation.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
40
45
55
70
LEFT
70
70
70
75

In any event, after a review of the August 2007 VA audiology evaluation, the Board concludes it is not adequate for rating purposes.  The Board again emphasizes the Court has held that if an audiogram does not specifically identify whether speech discrimination testing was performed by of the Maryland CNC test, the claim must be remanded to ask an audiologist to clarify what test was used.  See Savage, 24 Vet. App. at 263-64.  In this respect, in a latter April 2016 VA audiology addendum opinion, a VA audiologist concluded that the August 2007 VA audiology evaluation utilized the CID W-22 word lists test when calculating the word recognition scores of 88 percent for the right ear and 60 percent for the left ear.  The April 2016 VA audiologist again noted that Maryland CNC word lists are typically used for C&P examinations for VA purposes, but not for the August 2007 VA audiology evaluation.  On that issue, 38 C.F.R. § 4.85(a) specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometry test.  The word list requirement in the VA regulation is very specific and differs from other word lists used to test hearing impairment, to include the CID W-22 list used at the August 2007 VA audiology evaluation.  As such, the August 2007 VA audiology evaluation is not suitable for rating purposes.  

In October 2008, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
40
45
50
75
LEFT
70
65
70
75

The pure tone threshold average was 53 decibels in the right ear and 70 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 62 percent in the left ear.    

The Board observes that at the October 2008 VA audiology examination, the puretone threshold at each of the four specified frequencies for the left ear is 55 decibels or more.  Therefore, there is an exceptional pattern of hearing impairment in the left ear only.  VA regulations provides that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.   38 C.F.R. § 4.86(a).  

Under the normally applied Table VI, the audiometric findings at the October 2008 VA audiology examination equate to Level I hearing loss in the right ear and Level VII hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling) reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Under Table VIa for an exceptional pattern of hearing impairment in the left ear, the audiometric findings at the October 2008 VA audiology examination equate to Level I hearing loss in the right ear and Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling) still reflects his bilateral hearing loss under the provisions of 38 C.F.R. §§ 4.85, 4.86.  Thus, the exceptional pattern of hearing impairment in the left ear does not provide for a higher rating in this instance.  

Consequently, from November 12, 2003 to October 5, 2010, the evidence does not support an initial disability rating in excess of 0 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  

      D.  Bilateral Hearing Loss at 10 Percent

From October 5, 2010 to April 6, 2016, the Veteran's bilateral hearing loss is rated as 10 percent disabling.  (This 10 percent rating is based on the findings of October 2010 VA audiology examination).  

From October 5, 2010 to April 6, 2016, the Board finds that the evidence of record does not warrant an initial disability rating in excess of 10 percent for bilateral hearing loss.  38 C.F.R. § 4.7.  The following evidence of record does not support a rating higher than 10 percent for this time period:

In October 2010, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
45
45
65
75
LEFT
75
65
65
75

The pure tone threshold average was 58 decibels in the right ear and 70 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 70 percent in the left ear.    
As to functional loss, the VA examiner noted the Veteran has difficulty understanding normal conversational speech without his hearing aids.  The Veteran has excellent word recognition for the right ear and when wearing hearing amplification will be able to communicate effectively.  There is nothing related to hearing loss or tinnitus that would preclude gainful employment. 

The Board observes that at the October 2010 VA audiology examination, the puretone threshold at each of the four specified frequencies for the left ear is 55 decibels or more.  Therefore, there is an exceptional pattern of hearing impairment in the left ear only.  VA regulations provides that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.   38 C.F.R. § 4.86(a).  

Under the normally applied Table VI, the audiometric findings at the October 2010 VA audiology examination equate to Level II hearing loss in the right ear and Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a 10 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Under Table VIa for an exceptional pattern of hearing impairment in the left ear, the audiometric findings at the October 2010 VA audiology examination equate to Level II hearing loss in the right ear and Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a 10 percent evaluation still reflects his bilateral hearing loss under the provisions of 38 C.F.R. §§ 4.85, 4.86.  Thus, the exceptional pattern of hearing impairment in the left ear does not provide for a higher rating in this instance.  

In a November 2015 statement, the Veteran reported "severe" hearing impairment in terms of not being able to understand conversations when watching TV or when at a church.  

Consequently, from October 5, 2010 to April 6, 2016, the evidence does not support an initial disability rating in excess of 10 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a rating higher than 10 percent when considering the service-connected hearing loss in both ears.  

      E.  Bilateral Hearing Loss at 20 Percent

On and after April 6, 2016, the Veteran's bilateral hearing loss is rated as 20 percent disabling.  (This 20 percent rating is based on the findings of an April 2016 VA audiology examination).  

On and after April 6, 2016, the Board finds that the evidence of record does not warrant an initial disability rating in excess of 20 percent for bilateral hearing loss.  38 C.F.R. § 4.7.  The following evidence of record does not support a rating higher than 20 percent for this time period:

In April 2016, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
50
60
70
75
LEFT
70
70
70
75

The pure tone threshold average was 64 decibels in the right ear and 71 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 76 percent in the right ear and 64 percent in the left ear.  The impact on functional loss due to the Veteran's bilateral hearing loss was assessed as difficulty understanding speech, particularly in areas of background noise.  The VA examiner remarked that the Veteran's bilateral hearing loss has not changed beyond normal progression since an earlier fall on the left ear in October 2005.  

The Board observes that at the April 2016 VA audiology examination, the puretone threshold at each of the four specified frequencies for the left ear is 55 decibels or more.  Therefore, there is an exceptional pattern of hearing impairment in the left ear only.  VA regulations provides that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Under the normally applied Table VI, the audiometric findings at the April 2016 VA audiology examination equate to Level IV hearing loss in the right ear and Level VII hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a 20 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Under Table VIa for an exceptional pattern of hearing impairment in the left ear, the audiometric findings at the April 2016 VA audiology examination equate to Level II hearing loss in the right ear and Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a 20 percent evaluation still reflects his bilateral hearing loss under the provisions of 38 C.F.R. §§ 4.85, 4.86.  Thus, the exceptional pattern of hearing impairment in the left ear does not provide for a higher rating in this instance.  

Consequently, on and after April 6, 2016,  the evidence does not support an initial disability rating in excess of 20 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a rating higher than 20 percent when considering the service-connected hearing loss in both ears.  

      
F.  Right Shoulder at 30 Percent

The Veteran's degenerative changes of the right shoulder is currently assigned a 30 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (limitation of motion of the right arm with degenerative arthritis).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

The 30 percent rating has been in effect since August 22, 2007, the day his original claim for service connection for a right shoulder disability was filed. 

Traumatic arthritis under Diagnostic Code 5010 is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic code that focuses on limitation of motion of the shoulder is Diagnostic Code 5201.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

At the outset, VA examiners have noted that the Veteran is right-hand dominant.  Therefore, his service-connected right shoulder is clearly on the major, i.e., dominant side.  See 38 C.F.R. § 4.69. 

Under Diagnostic Code 5201, limitation of motion of the major arm at the shoulder level (i.e, motion limited to 90 degrees) provides a 20 percent rating.  Limitation of motion midway between the side and the shoulder level (i.e., motion limited from 45 to 90 degrees), is assigned a 30 percent evaluation.  A maximum 40 percent evaluation is warranted for the major arm when limitation of motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71 (2016).  

A Veteran is only entitled to a single disability rating under Diagnostic Code 5201 as that diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Under Diagnostic Code 5203, impairment of the clavicle or scapula, for a major (dominant) shoulder, malunion of the clavicle or scapula is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, without loose movement is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, with loose movement is rated as 20 percent disabling.  Dislocation of the clavicle or scapula is rated as 20 percent for the major shoulder.  Diagnostic Code 5203 also provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71 (2016).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 30 percent for his service-connected right shoulder arthritis.  38 C.F.R. § 4.7.  That is, even with consideration of pain and other factors of functional loss, the probative lay and medical evidence of evidence of record does not reflect limitation of right shoulder motion limited to 25 degrees from the side, which is required for the maximum 40 percent rating under that diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Specifically, VA treatment records dated from 2007 to 2016 documented frequent complaints of right shoulder pain.  The Veteran has had multiple steroid injections for the right shoulder, and physical therapy.  He reports a constant ache in the right shoulder.

April 2007 VA X-rays of the right shoulder demonstrated degenerative changes.  

An August 2007 VA physical therapy rehab consult identified no gross atrophy in the right shoulder, no tenderness to palpation, and slightly diminished strength graded 4/5.

A September 2007 VA rheumatology consult mentioned complaints of right shoulder pain with decreased range of motion.  The Veteran was receiving physical therapy.  His right shoulder was tender.  Right shoulder degenerative joint disease of the acromioclavicular joint, or AC joint, with complete rotator cuff tear was assessed.  Weakness was observed as well.  

A September 2007 VA occupational therapy plan note commented that upon objective range of motion testing, the Veteran exhibited right shoulder forward flexion to 90 degrees, abduction to 90 degrees, external rotation to 38 degrees, and internal rotation to 38 degrees.

A March 2008 VA orthopedic surgery consult presented a history of the Veteran being a 70-year-old male with a little over a year history of problem with right shoulder pain.  He had a fall about a year ago and reportedly sustained a rotator cuff tear in his right shoulder.  He was initially treated with some therapy and told he had an irreparable tear at that point in time.  He has not been doing anything in therapy for the past many months and has just been managing this pain with medicines.  The pain is mostly on the lateral arm and is worse with overhead activities.  He does have some pain with repetitive activity down below his shoulder level.  

Upon examination at the March 2008 VA orthopedic surgery consult, the Veteran's right shoulder revealed no specific tenderness to palpation.  He had significant decreased range of motion of his right shoulder of forward flexion to 85 degrees, abduction to 80 degrees, external rotation to 50 degrees, and internal rotation to 20 degrees.  Isolated testing of his rotator cuff revealed he had a mild decrease in strength on the right compared to the left but he is able to provide resistance.  He had decreased strength with external rotation of his shoulder but good strength with internal rotation.  He is neurovascularly intact distally in his right upper extremity.   The assessment was adhesive capsulitis of the right shoulder with reports of a full thickness rotator cuff tear.  

An April 2008 VA orthopedics surgery note stated the Veteran has been doing physical therapy since his last visit.  He reported he continues to do better with his right shoulder.  His pain was improved and his range of motion was significantly better.  He was happy with this at this point.  He did report some right shoulder weakness, but it was manageable.  Upon examination his right shoulder range of motion was much improved.  He exhibited right shoulder forward flexion to 160 degrees, abduction to 100 degrees, with "good" external and internal rotation.  He did have a positive impingement test.  He had some weakness with testing of his supraspinatus and infraspinatus.  He also provided some resistance with testing of his rotator cuff.   A magnetic resonance imaging (MRI) report of his right shoulder from October 2007 was reviewed.  This demonstrated a full thickness rotator cuff tear in the region of the supra- and infraspinatus.  The assessment was right shoulder rotator cuff tear, improved with physical therapy.

At a May 2008 VA shoulder examination, it was noted his dominant extremity is his right.  Day-to-day, the Veteran had pain at the level of 6/10 in his shoulders, bilateral, associated with weakness, stiffness, a sense of giving way, and easy fatigability, and lacking in endurance.  The Veteran's treatment for his shoulders consisted of gentle physical therapy and the use of Tramadol two times per day, and the use of hydrocodone-acetaminophen three times per day, and Darvocet three times per day.  Flare-ups occurred with weather changes and with reaching overhead and occurred at least once a day, lasting an hour, and were treated with rest, ice packs, and the above-noted pain medications.  With flare-ups, there was additional limitation of motion of functional impairment.  The Veteran used no assistive devices or supports for his shoulders, and he has not had dislocation or subluxation of the shoulders.  The Veteran was unable to do any work over his head or with his arms outstretched and even eating was sometimes a problem. 

Upon VA examination in May 2008, the right shoulder was tender anteriorly.  The Veteran exhibited right shoulder forward flexion to 92 degrees, abduction to 78 degrees, both with no pain, and external rotation to 25 degrees, and internal rotation to 24 degrees, with slight pain.  Strength on the right was estimated to be reduced by at least 40 percent with rather remarkable increased loss of strength with repetitive motion, but still with no pain and no change in range of motion.  The diagnosis was arthropathy of both shoulders, greatest on the right, at least as likely as not due to the same process that is producing this veteran's inflammatory arthritis of his spine resulting in ankylosing spondylitis.  Right shoulder X-rays revealed degenerative changes involving predominantly the AC joint, with calcific tendonitis.  

An October 2008 VA shoulder examination recorded an almost identical history to the above May 2008 VA shoulder examination.  Upon VA examination in May 2008, the right shoulder was tender anteriorly.  The right shoulder abducted anteriorly 110 degrees and laterally 98 degrees, both with significant pain at the end of the motion, but not throughout the motion.  Internal and external rotation both had "severe" pain at the ends of their ranges of motion, but not throughout.  Adduction of the straight right arm was 54 degrees, but again with pain at the extreme range of motion.  The strength of the right shoulder was decreased by 40 percent of expected normalcy, and further decreased with repetitive motion, with pain being the primary limiting factor, but without an actual change in the range of motion.  The diagnoses were degenerative joint disease of both shoulders, and rotator cuff tear of the right shoulder.   With respect to unemployability, his shoulder and knee pathology caused a limitation of physical work, but did not prevent sedentary work.

The impression of May 2009 VA X-rays of the right shoulder was "mild to moderate" degenerative changes of the glenohumeral joint and AC joints noted.  No fracture or dislocation was identified. 

An August 2009 VA occupational therapy evaluation indicated that right shoulder range of motion was within full limits.  The Veteran was independent in activities of daily living.

A December 2009 private University of Kansas Physicians report reflected the Veteran had right shoulder pain since a fall in 2007.  He reported decreased ability to elevate his right upper extremity and pain.  This improved with physical therapy and he overall was doing well in terms of his right shoulder.  In fact, his main complaint was his left shoulder.  An examination of his bilateral upper extremities showed him to have decreased range of motion to elevation and abduction on his left compared to the right.  He can get to approximately 90 degrees of elevation of the left and 90 degrees of abduction of the left, compared to approximately 120 degrees and 130 degrees respectively on the right.  He also has decreased range of motion to external rotation on his left shoulder compared to his right shoulder.  Overall his internal rotation was preserved.  A review of X-rays showed "severe" right shoulder superior migration with secondary glenoid in the under surface of the acromion.  There was an old massive tear of the right rotator cuff with rotator cuff tear arthropathy.

A January 2012 VA shoulder examination recorded a rotator cuff tear diagnosis and osteroarthritis for the right shoulder, assessed in 2007.  The Veteran had steroid injections.  He reported ongoing difficulties with his right shoulder range of motion, pain, and stiffness.  He added there was worsening of his right shoulder symptoms at night and with cold weather.  He mentioned relief with a heating pad.  An examination of the right shoulder demonstrated flexion to 115 degrees, with no objective evidence of painful motion, and abduction to 90 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, with the same range of motion.  There was no tenderness, no guarding, and 4/5 strength.  The Veteran had functional loss and/or functional impairment of the right shoulder and arm - less movement than normal, weakened movement, incoordination, and atrophy of disuse.  He did not have ankylosis of the glenohumeral articulation (shoulder joint).  He did however test positive for a rotator cuff condition upon the Hawkins' Impingement Test, Lift-off subscapularis test.  There was also a reported history of mechanical symptoms (clicking, catching, etc).  The functional impact on work was daily pain/stiffness and limited range of motion in his right shoulder.

A February 2013 VA primary care note determined that the Veteran's shoulder pain was "stable."

At a June 2015 VA shoulder examination, the Veteran recounted a history of long-standing pain of both shoulders, associated with his service-connected ankylosing spondylitis.  VA radiographs show bilateral degenerative joint disease.  He reported daily pain of both shoulders, worse with overhead work or repetitive movements.  The right hand was the dominant hand.  He had significant decreased range of motion of his right shoulder, after repetitive use testing of at least three repetitions - forward flexion to 140 degrees, abduction to 110 degrees, external rotation to 60 degrees, and internal rotation to 0 degrees.  The additional functional loss after repetitive motion was caused by the factors of fatigue and weakness.  There was also no crepitus, and no pain on weight bearing.  There was no atrophy.  However, pain, fatigue, and weakness caused functional loss - they significantly limited functional ability with repeated use over a period of time.  The VA examiner disclosed that performance will be diminished during certain activities.  There was no reduction in muscle strength - forward flexion was 5/5 and abduction was 5/5.  There was no ankylosis.  A rotator cuff condition was suspected.  The right shoulder affects employment in that the Veteran must avoid lifting or carrying, overhead work, and repetitive arm movements.

A July 2015 VA rheumatology treatment note indicated the bilateral shoulders have limitation of internal and external rotation.  Also, the Veteran is unable to abduct past 90 degrees due to pain.  In addition, "severe" crepitus of the bilateral shoulders was observed. 

A January 2016 VA physical therapy treatment note observed right shoulder forward flexion to 120 degrees, abduction to 100 degrees, external rotation to 50 degrees, and internal rotation to 50 degrees.  Right shoulder strength was 4+/5.  The Veteran had very little right shoulder rotation.  

In a March 2016 statement, the Veteran reported limited mobility of the head and arms.  His limited movement caused instability and falling onto wood flooding. 

Finally, at a March 2016 VA shoulder examination, the Veteran stated he was unable to do anything overhead with his arm.  He reported that he has reduced strength.  He stated his right shoulder pain was 6/10.   He takes prescription pain medication.  He has flare-ups when picking up objects with weights/ overhead activity.  During flare ups, his pain score was 10/10.  His treatment included rest/ heat pad or ice.  The pain can last eight hours before it subsides.  His flare ups occur three to four times a week.  His range of motion was the same as noted above in the January 2016 VA physical therapy treatment note.  

In light of the above medical and lay evidence, even when considering the Veteran's complaints of pain, fatigue, weakness, and crepitus, and other functional loss factors in the right shoulder discussed above, throughout the appeal period, the evidence does not show that there is functional loss more nearly approximating 25 degrees from the side for flexion or abduction for the right shoulder.  Although external rotation and internal rotation were very low at times, his right arm was not limited to 25 degrees to the side in flexion or abduction, as required for a higher 40 percent rating under Diagnostic Code 5201.  See Plate I; 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the right shoulder.

In addition, the medical and lay evidence of record reveals no evidence of impairment of the humerus or ankylosis of the scapulohumeral articulation.  Thus, consideration of additional ratings under Diagnostic Codes 5202 and 5200 is not warranted.  In this regard, there is evidence of record clearly against potential application of Diagnostic Code 5202 for impairment of the humerus.  See May 2008 VA shoulder examination (documenting no dislocation of subluxation of the shoulders); October 2008 VA shoulder examination (documenting no dislocation of subluxation of the shoulders); January 2012 VA shoulder examination (no guarding and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint); June 2015 VA shoulder examination (no conditions or impairments of the humerus such as flail shoulder, nonunion (false flail shoulder),  fibrous union of the humerus, or malunion of the humerus).  

There is also evidence of record clearly against potential application of Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation.  See January 2012 VA shoulder examination (documenting no ankylosis of the glenohumeral articulation); June 2015 VA shoulder examination (documenting no ankylosis).  

Additionally, the Board sees that the Veteran could be entitled to a 20 percent rating under Diagnostic Code 5203 for impairment of the clavicle or scapula causing dislocation, nonunion, or malunion.  See August 2007 VA physical therapy rehab consult (Neer's & Hawkins tests were positive); VA treatment records dated from 2007 to 2016 (repeatedly revealing rotator cuff tear in the right shoulder); April 2008 VA orthopedics surgery note (positive impingement test); May 2008 VA shoulder examination, May 2009 VA X-rays, December 2009 private X-rays (revealing degenerative changes involving the AC joint); and January 2012 VA shoulder examination (positive Hawkin's Impingement Test).  

However, Diagnostic Code 5203 also specifically provides for an alternative rating based on "impairment of function of the contiguous joint."  See 38 C.F.R. § 4.71.  In this respect, the Veteran has already been assigned a higher 30 percent rating for limitation of motion of the right arm under Diagnostic Code 5201.  Therefore, to assign a separate, additional 20 percent rating under Diagnostic Code 5203 would constitute pyramiding.  That is, the impairment of function to the right shoulder under Diagnostic Codes 5201 and 5203 are overlapping.  The manifestations of right shoulder disability are not shown to be separate and distinct in this case.  Evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Thus, a separate, additional 20 percent evaluation for the right shoulder is not warranted under Diagnostic Code 5203.  

Consequently, the Board concludes that a 30 percent rating under Diagnostic Code 5003-5201 most appropriately reflects the Veteran's service-connected right shoulder degenerative changes.  See again Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

With regard to the initial rating issue for the right shoulder, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the VA shoulder examinations of record, nor VA or private treatment records dated from 2007 to 2016, demonstrate range of motion testing for the right shoulder in passive motion or weight-bearing situations.  However basic common sense would lend itself to the view that the shoulders, unlike the knees, are generally not a weight-bearing joint.  In addition, there is no logical indication why passive range of motion of the right shoulder would change the outcome here.  Furthermore, the shoulder issue on appeal has been pending since 2007, so for close to 10 years.  An immediate Board adjudication is to the Veteran's benefit.  Moreover, neither the Veteran nor his attorney has requested a new VA shoulder examination based on the holding of Correia.  So even though the VA shoulder examinations of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Accordingly, the preponderance of the evidence is against an initial disability rating greater than 30 percent for the Veteran's right shoulder degenerative changes during the entire appeal period.  38 C.F.R. § 4.3.  

      G.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

At the outset, for the issue of an increased rating for ankylosing spondylitis of the entire spine, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, because the Board is granting the maximum 100 percent rating for the Veteran's ankylosing spondylitis of the entire spine, for this particular issue entitlement to a higher rating on an extraschedular basis is moot, as no higher rating above 100 percent is possible.  See id.  

With regard to the Veteran's Crohn's disease, right shoulder degenerative changes, and bilateral hearing loss increased rating issues on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the symptomatology from these service-connected disabilities on appeal is fully addressed by the rating criteria under which these disabilities are rated, or could be potentially rated - Diagnostic Codes 7319, 7323, 5201, 5203, and 6100.  Indeed, the Veteran's signs and symptoms for his Crohn's disease issue on appeal include but are not limited to frequent diarrhea, constant abdominal pain, increased bowel movements, and anemia.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Also, the diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, or weight bearing in certain instances.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, as discussed above, there are higher evaluations available under other diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for his service-connected disabilities on appeal are inadequate.

With regard to the Veteran's bilateral hearing loss disability, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated - Diagnostic Code 6100.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the Rating Schedule.  

In short, there is nothing exceptional or unusual about the Crohn's disease, right shoulder degenerative changes, and bilateral hearing loss disabilities on appeal because the rating criteria reasonably describe his disability level and symptomatology for these disabilities.  Thun, 22 Vet. App. at 115.  There are no additional symptoms for these particular disabilities that are not addressed by the Rating Schedule.  There has not been any allegation to the contrary from either the Veteran or his attorney, despite this case being before the Court in February 2014 and April 2014.  In Carter v. Shinseki, the U.S. Court of Appeals for Veterans Claims (CAVC) held "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion." 26 Vet. App. 534, 542-43 (2014) (citing Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006)).  In summary, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 0, 10, 20, 30, 60, and 100 percent evaluations for these disabilities are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected disabilities adjudicated above, the Veteran is also service-connected for ankylosing spondylitis of the entire spine, asthma, cardiovascular disease, left shoulder degenerative changes, right leg varicosities, a bilateral knee disability, residuals of a stroke, a right sacral region scar, a right bicep tear, a bilateral hip strain, and erectile dysfunction.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected ankylosing spondylitis of the entire spine, Crohn's disease, right shoulder degenerative changes, and bilateral hearing loss disabilities on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

	H.  TDIU Rating from June 18, 2003 to August 22, 2007

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

From August 22, 2007 to February 28, 2011, the Veteran has already been awarded a 100 percent TDIU rating.  However, the Board will now consider whether the Veteran is entitled to a TDIU during an earlier period of time from June 18, 2003 to August 22, 2007, as he has also alleged unemployability during this time period.  The Veteran filed his original claim for service connection for ankylosing spondylitis and Crohn's disease, the primary disabilities allegedly causing his unemployability, on June 18, 2003.    

In this case, from June 18, 2003 to August 22, 2007, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected ankylosing spondylitis of the entire spine, Crohn's disease, bilateral hearing loss, and bilateral knee arthritis.  The Veteran is currently 79 years of age.  He served in the U.S. Navy from 1958 to 1961.  Post-service, he worked as a calibration technician for an electric company from 1970 to 1999.  He retired in 1999.  At times he has stated he retired due to disability from his service-connected disabilities.  He has a high school education.  He asserts his service-connected disabilities cause pain, stiffness, decreased mobility, difficulty lifting, difficulty walking, decreased strength and lack of stamina, fatigue, the necessity to be close to a bathroom at all times, and difficulty hearing conversation.  He can only walk 50 feet before he has to stop and rest or sit.  See September 2005 and August 2008 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability); July 2005 and September 2005 and March 2016 Veteran's statements; February 2011 VA spine examination.  

Based on the findings in the present decision, prior to August 22, 2007, the Veteran is service-connected for the following disabilities:  ankylosing spondylitis of the entire spine, rated as 100 percent disabling; Crohn's disease, rated as 60 percent disabling; bilateral hearing loss, rated as 0 percent disabling; varicosities of the right leg, rated as 0 percent disabling; left and right knee arthritis, both rated as 0 percent disabling; and a right sacral region scar, rated as 0 percent disabling.  From June 18, 2003 to August 22, 2007, the combined service-connected disability rating is 100 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Therefore, from June 18, 2003 to August 22, 2007, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, from June 18, 2003 to August 22, 2007, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

From June 18, 2003 to August 22, 2007, the evidence of record supports the award of a TDIU rating in this case.  The Veteran has submitted credible lay statements attesting to the current severity of the combination of his service-connected ankylosing spondylitis of the entire spine, Crohn's disease, bilateral hearing loss, and bilateral knee arthritis disabilities, and their severe impact on his ability to function in a work setting.  

Moreover, as to the medical evidence in support of the TDIU claim, at a February 2005 VA spine examination, the Veteran reported that during spinal flare-ups, he has must lay motionless.  In a February 2006 VA Form 21-4192, Request for Employment Information from his employer, it was noted the Veteran worked from May 1964 until October 1996 as a technician, but he became "handicapped" and had to retire.  A July 2006 VA spine examination reflected that the Veteran last worked in 1999 as a calibration technician, but he had to stop working because of his illnesses.  An October 2008 VA digestive examination documented the Veteran had not worked since the year 2000, primarily because of his neck and back problems, and to a lesser degree because of his frequent stools and his abdominal pain and cramping.  With respect to employability, the Veteran's longstanding Crohn's disease causes difficulty both in physical and sedentary jobs because of the frequency of bowel movements.  But by itself, it is not at least as likely as not a condition that prevents employment.  The October 2008 VA examiner added that it is the combination of the Veteran's Crohn's disease with other medical issues such as ankylosing spondylitis of the entire spine, pernicious anemia, and osteoarthritis of the knees that causes the Veteran's inability to work.  

Subsequent VA shoulder, spine, hip, audiology, neurological, and digestive examinations of record dated from 2008 to 2016 clearly showed the Veteran was unemployable after 2007.  This is not in dispute.
 
But most significantly, in a February 2015 private medical opinion from Dr. P.C., MD., after a review of the entire claims file, this private physician opined that the combination of chronic back pain and gastrointestinal distress has left the Veteran unable to perform even sedentary employment, and he has been completely disabled since the time of his retirement in 1999.  As a result of his Crohn's disease and ankylosing spondylitis symptoms, the Veteran eventually had to leave his position as a calibration technician at Western Electric/AT&T and has been unable to secure gainful employment since 1999.  Dr. P.C. reasoned that he had reviewed the relevant medical records, medical opinions, and historical treatment records in regard to the Veteran.  By 1999, the Veteran's persistent symptoms of back pain, restricted motion and fatigue, as well as his frequent bowel movements, made any kind of employment untenable.  Given the Veteran's gastrointestinal symptoms in conjunction with his chronic back disability, which required strong pain medicines to control, it is not surprising that he has been unable to secure gainful employment. 

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living from June 18, 2003 to August 22, 2007.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

From June 18, 2003 to August 22, 2007, even without consideration of the effects of his age and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU, from June 18, 2003 to August 22, 2007.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment during that earlier time period.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.  

In making this determination, the TDIU award is based on the combined effects of the Veteran's service-connected ankylosing spondylitis of the entire spine, Crohn's disease, bilateral hearing loss, and bilateral knee arthritis disabilities, as opposed to any single disability alone.  See e.g., February 2005 VA spine examination.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. 290-91.    


ORDER

Subject to the laws and regulations governing the payment of VA compensation, a maximum initial 100 percent disability rating for ankylosing spondylitis of the entire spine is granted, effective June 18, 2003.  

Subject to the laws and regulations governing the payment of VA compensation, an initial 60 percent disability rating for Crohn's disease is granted, effective June 18, 2003.  

An initial compensable disability rating for bilateral hearing loss from November 12, 2003 to October 5, 2010, is denied. 

An initial disability rating greater than 10 percent for bilateral hearing loss from October 5, 2010 to April 6, 2016, is denied. 

An initial disability rating greater than 20 percent for bilateral hearing loss on and after April 6, 2016, is denied. 

An initial disability rating greater than 30 percent for degenerative changes of the right shoulder is denied. 

Subject to the laws and regulations governing the payment of VA compensation, from June 18, 2003 to August 22, 2007, entitlement to a TDIU is granted.   


REMAND

However, before addressing the merits of the secondary service connection for cauda equina syndrome issue on appeal, the Board finds that additional development of the evidence is required.

First, a VA medical opinion from an appropriate clinician is necessary to determine whether the Veteran has cauda equina syndrome, which is allegedly caused or aggravated by the Veteran's service-connected ankylosing spondylitis of the entire spine.  Although the Veteran was provided earlier February 2005, July 2006, May 2008, October 2008, October 2010, February 2011, January 2012, June 2015, and December 2015 VA examinations and opinions for his ankylosis spondylitis, these VA examinations and opinions did not address cauda equina syndrome.  Therefore, a VA medical opinion from an appropriate VA clinician must be scheduled to determine if the Veteran has cauda equina syndrome, and if so, it the disorder is secondary to service-connected ankylosing spondylitis of the entire spine.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Robinson v. Mansfield, 21 Vet. App. 545 (2008).  See also 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i).  The VA medical opinion must address both the causation and aggravation facets of the secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient if it did not clearly encompass a discussion of aggravation).  Another VA examination is not necessary unless the VA clinician specifically requests one.   

Second, as the appeal is already being remanded for other reasons, the Board sees the Veteran's VA treatment records on file from the Kansas City VA healthcare systems date to April 2016.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain VA treatment records from the Kansas City VA healthcare system dated from April 2016 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

2.  After any additional records are associated with the claims file, the AOJ should secure a VA medical opinion from an appropriate clinician to determine the etiology of any current cauda equina syndrome.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review, and it should be confirmed that such records were available for review.   Only if deemed necessary by the VA examiner is an actual examination necessary.  An explanation for all opinions expressed must be provided.

The VA examiner must answer the following questions: 

(a) Does the Veteran have any current diagnosis of cauda equina syndrome?

(b) If the Veteran has a current diagnosis of cauda equina syndrome, is it at least as likely as not (i.e., 50 percent or more probable) that cauda equina syndrome is caused by, proximately due to, or the result of his service-connected ankylosing spondylitis of the entire spine?

(c) If the Veteran has a current diagnosis of cauda equina syndrome, is it at least as likely as not (i.e., 50 percent or more probable) that cauda equina syndrome is aggravated by or worsened by his service-connected ankylosing spondylitis of the entire spine?

(d) In rendering the above opinions, the VA examiner should consider and address the following evidence:

(i) The Veteran contends that he has developed cauda equina syndrome as a neurological complication of his service-connected ankylosing spondylitis of the entire spine.  

(ii) In a January 2007 private physician statement, Dr. S.A.R., MD., assessed that the Veteran has ankylosing spondylitis which is related to Crohn's disease as can be found in any basic rheumatologic text book.  This has limited chest expansion of 0 cm which affects his breathing with a restrictive pulmonary disease.  There is an occiput to wall measurement of 13 cm showing limitation of motion of the cervical spine and indeed at his visit he has essentially no cervical range of motion.  His Schober's measurement of the spine flexion was 1 cm which is markedly abnormal.  He has a significant loss of motion of his spine and encroachment of the spine by vertebral calcification, which is likely leading to cauda equina syndrome.   

(iii) VA spine and neurological examinations dated in February 2011 diagnosed radiculopathy to the upper and lower extremities, causing numbness and tingling to both hands and feet.  An earlier July 2006 VA spine examination also mentioned decreased sensation in both feet.  However, June 2015 VA thoracic and cervical spine examinations did not diagnose any neurological disability.     

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining issue on appeal of entitlement to secondary service connection issue for cauda equina syndrome.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


